DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed July 26th 2021, claims 1-29 are pending for examination with a March 18th 2018 priority date under 35 USC §119(e).
	By way of the present Amendment, claims 1, 3-6, 8-20, and 22-28 are amended. Claims 2 and 7 are canceled. Claim 29 is newly added.
	In view of the present Amendment, rejections to claims 1, 3-7, and 10-17 under 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8-9 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	The newly amended feature of claim 8, “merge the image, the touch-sensitive zone, and the associated object data file into a single object tagged image (OTI) file having a filename indicating that it is an OTI file”, is unclear. It is unclear if two files have the same filename? It is further unclear if a “filename extension” is meant to be recited to indicating an OTI file as recited in claim 10, “a filename having a uniform filename extension indicating that it is an OTI file”, such as TIFF, PDF, or JPG?
	Said feature if construed and cited as a filename extension in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3-6, 15, 17-18, 21-22, 24-25, and 28-29 are rejected under 35 U.S.C. §103 as being unpatentable over Huang (US 2020/0075155), hereinafter Huang, and in view of Park (US 2020/0043488), hereinafter Park, and further in view of Samarasekera et al. (US 9,495,783), hereinafter Samarasekera.
Claim 1
“a memory configured to store information having at least one pre-stored image; a user interface having a display screen adapted to display an image to a user” Park [0068] discloses “a display device 110 for information display or user’s touch input” and Park [0166] discloses “the voice recognition image feedback device may register in advance the desired result in its memory or in an external computing device”;
“a controller coupled to the memory and the user interface and adapted to display the at least one pre-stored image on the display screen to the user” Huang [0052] discloses “an information storage unit for short-term storage of images generated by the OCT imaging devices”;

“wherein the user interface is also adapted to interact with the user to allow the user to select at least one location on the display screen” Park [0068] discloses “a display device 110 for information display or user’s touch input” and Park [0105] discloses “a user designates a location at which the image feedback is to be provided by a voice”;

“wherein the controller is further adapted to define a screen region around the selected screen location as a touch-sensitive zone that is sensitive to the user’s touch” Huang [0043] discloses a “touch screen” monitor and  Huang [0044] discloses “[t]he user interface may allow the user to control the segmentation and quantification procedure for an image by moving the pointer to positions on the display that correspond to specific locations on the image”;

“a recording device adapter to record one of an audio file or a video file of the user as an object data file that is associated with the touch-sensitive zone” Huang [0057] discloses “a magnetic recording medium” and Huang [0050] discloses “the user may optionally tag the image or a portion of the image such a drawn edge or retinal layer with meta data. Examples of such tags include, but are not limited to, name of the surface, location at the retina, disease indication”;

“wherein the controller is further adapted to store the at least one pre-stored image, the touch-sensitive zone, and the associated object data file as a unitary file in the memory to archive the unitary file for later playback” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to
their tagged objects, or other tags such as images, video, audio or the like”.
	The “playback” operation is inherently disclosed in Samarasekera video disclosure.

Huang, Park, and Samarasekera disclose analogous art. However, Huang does not spell out the “user selected locations” and “playback” as recited above. They are disclosed in Park and Samarasekera. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Park and Samarasekera into Huang to enhance its user interface interactive functions.

Claim 3
“a camera that acquires an image that it stored in the memory as the at least one pre-stored image” Park [0085] discloses “obtaining a picture through the camera”, the picture is then stored in the camera; the “prestored image” is therefore inherently disclosed in the picture taken “through the camera.”

Claim 4
“wherein the user interface is a touch-sensitive screen, and the touch-sensitive zone is a portion of the touch-sensitive screen that is configured to be sensitive to the user’s touch” Park [0068] discloses “a display device 110 for information display or user’s touch input”.

Claim 5
“a microphone that records a voice of the user and stores the recorded voice in the object data file associated with the touch-sensitive zone, wherein the recorded voice of the user describes a portion of the at least one pre-stored image that is at least partially inside of the touch-sensitive zone” Park [0082] discloses “a microphone, a
sound feedback unit for recognizing the voice, a user location tracking unit”, and
Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.

Claim 6
“a video camera that records a video of the user, and stores the recorded video in the object data file associated with the touch-sensitive zone, wherein the recorded video of the user describes a portion of the at least one pre-stored image that is at least partially inside of the touch-sensitive zone” Park [0417] discloses “a video call by using a function of providing the voice and image”, and
Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.

Claim 15
“employing a playback device to acquire at least one file; playing the object data file that is associated with the selected touch-sensitive zone to the user with the playback device” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.  Claim 15 is also rejected for the similar rationale given for claim 10.

Claim 17
“wherein the object data file includes a sound clip recording by the user that describes a portion of the displayed image” Park [0082] discloses “a microphone, a sound feedback unit for recognizing the voice, a user location tracking unit”.

Claim 18
“wherein the object data file includes a verbal description of the displayed image inside the touch-sensitive zone as described by the user” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.

Claim 21
“wherein the OTI file has executable code which is executed by the playback device to play back at least one object
data file in the OTI file” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.
	The “playback” operation is inherently disclosed in Samarasekera video disclosure.

Claim 22
Claim 22 is rejected for the similar rationale given for claims 1 and 15.

Claims 24-25 & 28
Claims 24-25 and 28 are rejected for the similar rationale given for claims 17-18 and 21 respectively.

Claim 29
“the user interface is further adapted to allow the user to select the at least one location on the display screen with a single click or a single tap” Huang [0043] discloses a “touch screen” monitor;

“the controller is further adapted to define the screen region around the selected screen location based on the single click or the single tap” Huang [0044] discloses “[t]he user interface may allow the user to control the segmentation and quantification procedure for an image by moving the pointer to positions on the display that correspond to specific locations on the image”.

8.	Claims 8-14, 16, and 23 are rejected under 35 U.S.C. §103 as being unpatentable over Huang (US 2020/0075155), hereinafter Huang, and in view of Park (US 2020/0043488), hereinafter Park, and Samarasekera et al. (US 9,495,783), hereinafter Samarasekera, and further in view of Lu et al. (US 2019/0147305), hereinafter Lu.
Claim 8
“recording, with a recording device, an audio or video of the user as an object data file and associating it with the touch-sensitive zone” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may
attach messages to their tagged objects, or other tags such as images, video, audio or the like”;

“employing a packing device to merge the image, the touch-sensitive zone, and the associated object data file into
a single object tagged image (OTI) file having a filename indicating that it is an OTI file” Lu [0080] discloses “an object insertion option 514b (for placing an object on the image, e.g., for writing text on top of the image), and an object tagging option 514c (for outlining and tagging an object in the image)” and Lu [0031] discloses “the term ‘image’ includes digital images and frames of digital video… the term ‘digital image’ includes digital files with the following file extensions: JPG, TIFF, BMP, PNG, RAW, OR PDF.”;
Claim 8 is also rejected for the rationale given for claim 1.
Huang, Park, Samarasekera and Lu disclose analogous art. However, Huang does not spell out the “selected location” and “object-tagged image” and “filename extension” features. These features are disclosed in Park, Samarasekera, and Lu respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Park, Samarasekera, and Lu into Huang to enhance its user interface interactive functions.

Claim 9
“wherein the user interface is a touch-sensitive screen, and the touch-sensitive zone is a portion of the touch-sensitive screen that is configured to be sensitive to the user’s touch” Huang [0043] discloses a “touch screen” monitor.

Claim 10
“merging the image, the touch-sensitive zone and the object data file into an object tagged image (OTI) file” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”;

“storing the OTI file in a non-volatile memory device including a filename having a uniform filename extension
designating it is an OTI file” Lu [0080] discloses “an object insertion option 514b (for placing an object on the image, e.g., for writing text on top of the image), and an object tagging option 514c (for outlining and tagging an object in the image)” and Lu [0031] discloses “the term ‘image’ includes digital images and frames of digital video… the term ‘digital image’ includes digital files with the following file extensions: JPG, TIFF, BMP, PNG, RAW, OR PDF”.
Claim 10 is also rejected for the rationale given for claim 8.

Claim 11 
“acquiring an audio recording of the user that describes at least a portion of the image” Samarasekera col.10
lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.

Claim 12
Claim 12 is rejected for the rationale given for claim 9.

Claim 13
“wherein the acquiring the image further comprises acquiring the image by one of: capturing the image with a camera; or selecting the image as previously stored in a memory” Park [0085] discloses “obtaining a picture through the camera” and Park [0166] discloses “the voice recognition image feedback device may register in advance the desired result in its memory or in an external computing device”.

Claim 14
“wherein the recording the user comprises at least one of: recording a sound clip of the user, wherein the sound clip of the user describes a portion of the image; or recording a video clip of the user, wherein the video clip of the user describes a portion of the image” Park [0082] discloses “a microphone, a sound feedback unit for recognizing the voice, a user location tracking unit”, and
Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.

Claim 16
“wherein a unique filename extension indicates that the file format is an OTI file” Lu [0080] discloses “an object insertion option 514b (for placing an object on the image, e.g., for writing text on top of the image), and an object tagging option 514c (for outlining and tagging an object in the image)” and Lu [0031] discloses “the term ‘image’ includes digital images and frames of digital video… the term ‘digital image’ includes digital files with the following file extensions: JPG, TIFF, BMP, PNG, RAW, OR PDF”.

Claim 23
Claim 23 is rejected for the similar rationale given for claim 16.

9.	Claims 19-20 and 26-27 are rejected under 35 U.S.C. §103 as being unpatentable over Huang (US 20200075155), hereinafter Huang, and Park (US 2020/0043488), hereinafter Park, and in view of Samarasekera et al. (US 9,495,783), hereinafter Samarasekera, and further in view of Sako et al. (US 2008/0088646), hereinafter Sako.
Claim 19
“wherein the touch-sensitive zone is made more visually prominent when the object data is being played back” Sako [0094] discloses “image effects processing including mosaicking… partial highlight display”.

Huang, Park, Samarasekera, and Sako disclose analogous art. However, Huang does not spell out the “visually prominent” as recited above. It is disclosed Sako. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Sako into Huang to enhance its video playback functions.

Claim 20
“wherein the touch-sensitive zone is made more visually prominent by at least one of highlighting the touch-
sensitive zone and enlarging the touch-sensitive zone on the screen of the user interface” Sako [0094] discloses “image effects processing including mosaicking… partial highlight display”.

Claims 26-27
Claims 26-27 are rejected for the similar rationale given for claims 19-20 respectively.

Response to Arguments
10.	Applicant's arguments filed July 26th 2021 have been fully considered but they are not persuasive.
	i.
	Applicant argues that “alleged disclosure of S Park fails to correspond to the recitation in claim 1 that ‘the user interface is also adapted to interact with the user to allow the user to select at least one location on the display screen.’ Instead, S Park describes that ‘the voice recognition image feedback device 100 may provide the image feedback to the location designated by the user’ in the context of beam formation.” Said argument is not persuasive because the argued feature is disclosed in Park.
Park discloses touch inputs that inherently indicates selection location on the display screen, and certainly inherently indicates selecting objects contained in an image.
	Further, applicant argues that “the applied references, whether taken singly or combined, fail to disclose or render obvious that ‘the controller is further adapted to define a screen region around the selected screen location as a touch-sensitive zone that is sensitive to the user’s touch,’ as recited by currently amended independent claim 1.” Said argument is not persuasive but confusing.
	It is confusing why applicant argues about a touch screen zone that is sensitive to the user’s touch. It is well known in the art that touch screens are touch sensitive to user’s touch and, therefore,
capable of receiving user’s inputs.
	ii.
	Still further, applicant argues that “Huang fails to disclose that the position on the display are ‘defined … as a touch-sensitive zone that is sensitive to the user’s touch,’ as recited by currently amended independent claim1. In fact, the sole instance of the word ‘touch’ in Huang is at paragraph [0043], where Huang describes that ‘[t]he display may be a monitor, touch screen, or the like.’” Said argument is not persuasive because Huang discloses the argued feature.
	It is necessary to point out that prior art references are cited against the claimed technical features, not cited as a result of word-matching search. A touch screen is certainly a touch-sensitive screen. A touch screen can certainly allow users to make selection or “define” a zone on the screen, such as a circular gesture to define an area. Again, it is confusing why applicant argues about a feature that is well known in the art.
	iii.
	Subsequently, applicant argues that the cited references do not disclose the amended feature of “record one of an audio file or a video file of the user as an object data file that is associated with the touch-sensitive zone.” Accordingly, a newly cited reference, Samarasekera et al., is applied in the present Office action.
	iv.
	With respect to the “store the at least one pre-stored image, the touch-sensitive zone, and the associated object data file as a unitary file in the memory to archive the unitary file for later playback” feature, application argues the Park reference fails to correspond to the recited claim features.
	The “unitary file” is interpreted as that for play back purpose, the image, the touch-sensitive zone, and the associated object data are archived as one unit file since no particular definition given in the Specification of the present invention. In other words, all three of them, the image, the touch-sensitive zone, and the associated object data, are associated. Accordingly, the newly cited reference, Samarasekera et al., is applied in the present Office action.
	v.
	Applicant argues the cited prior art reference does not disclose the recited features in claims 8 and 10. Accordingly, a newly cited reference is applied in the present Office action.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175